DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This action is in reply to the communication filed on March 7, 2022.
Claims 3 and 5 have been amended and are hereby entered.
Claim 6 has been cancelled.
Claims 1 – 5 and 7 – 21 are currently pending and have been examined. 
This action is made FINAL.

Response to Amendments
Applicant’s amendments to the claims, filed March 7, 2022, caused the withdrawal of the rejection of claim 3 under 35 U.S.C. 112(d) for failing to further limit the subject matter of the claim upon which is depends, or failing to include all the limitations of the claim upon which it depends as set forth in the office action filed January 24, 2022.

Response to Arguments
Applicant's arguments filed March 7, 2022 have been fully considered but they are not persuasive. 
Applicant argues that the examples of the application as filed provide evidence of unexpected results. Examiner respectfully disagrees. The examples provided in the specification at not commensurate in scope with the claims as currently presented in at least because the devices shown only show the compounds claimed as host materials for blue dopants, when no particular color dopant is claimed in independent claims 1 and 21, and the compounds tested only show cases when the R groups are hydrogen, whereas independent claims 1 and 21 allow for a variety of R group substitutions. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 5 and 7 – 20  are rejected under 35 U.S.C. 103 as being unpatentable over Zeng (US20150243894) in view of Jung (US20170358755).
As per claim 1, Zeng teaches:
A condensed cyclic compound represented by Formula 1: 
    PNG
    media_image1.png
    26
    119
    media_image1.png
    Greyscale
 (Zeng teaches oligocarbazoles, such as compound 31 in [0132] 
    PNG
    media_image2.png
    257
    305
    media_image2.png
    Greyscale
, which reads on the claimed compound wherein A11 is a group represented by Formula 1-1, A12 is a group represented by Formula 1-2, L11 is a group represented by Formula 2-3, and L12 is a group represented 
Zeng broadly teaches in the genus structure that the compound may contain nitrile substitutions ([0017 – 0023]), however, Zeng does not teach any specific compounds with the claimed nitrile substitutions. 
Jung teaches condensed cyclic compounds with phenyl bridges between two carbazole groups (Claim 1). These compounds are useful as host materials in emission layers ([0081]), which is the same application as Zeng (Abstract). Jung teaches these compounds contain cyano substitutions on the carbazole groups and on the phenyl groups, such as in compound 24 
    PNG
    media_image3.png
    220
    353
    media_image3.png
    Greyscale
([0079]). By adding these cyano substitutions, the LUMO energy levels are reduced, increasing electron mobility characteristics of the compounds ([0081]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the compounds of Zeng to include a cyano group in the claimed locations. One of ordinary skill would have been motivated to make this modification because Jung teaches that oligocarbazole compounds with cyano group substitutions have relatively low LUMO energy levels and excellent electron mobility characteristics, making them suitable for use as a host in an emission layer ([0081]). 
As per claim 2 – 4, when modified with cyano groups in the positions of compound 24 of 11 compound, it reads on Formula 4-3 in claim 7. When the cyano group is on the claimed A12 compound, it reads on Formula 5-17 in claim 8. As the second carbazole group shown in Zeng compound 24 is not substituted with a cyano group, the modified compound reads on the limitations of claims 9 and 10, such as where A11 is represented by Formula 4-3 and A12 is a group represented by Formula 5-102, meeting the limitations of (ii) in claim 9 and the limitations of (i) in claim 10. When the cyano group on the phenyl ring is bonded to the claimed A11, L11 reads on Formula 2-16 of claim 11. When the cyano group on the phenyl ring is bonded to the claimed A12 group, L12 reads on Formula 3-13 of claim 12. As per claims 13, since there is only one cyano group on the phenyl ring, the other phenyl ring does not contain any cyano groups, and is represented by Formula 3-102 or 2-102, thereby meeting the limitations of (ii) in claim 13 and limitation (i) of claim 14.
As per claim 15, the modified compound reads on the claimed limitations wherein R11 – R16, R21, and R31 are all hydrogen.
As per claim 16, the modified compound reads on compound 201 
    PNG
    media_image4.png
    84
    130
    media_image4.png
    Greyscale
.
As per claims 17 and 18, Zeng teaches:
An organic light-emitting device comprising a first electrode, a second electrode, and an organic layer disposed between the first electrode and the second electrode and comprising an emission layer ([0085]: “Fig. 1 shows an organic light emitting device 100…. Device 100 may include a substrate 110, an anode 115, a hole injection layer 120, a hole transport layer 125, an electron blocking layer 130, an emissive layer 135, a hole blocking layer 140, an electron transport layer 145, an electron injection layer 150, a protective layer 155, a cathode 160, and a barrier layer 170.”)
Wherein the emission layer comprises the condensed cyclic compound (Abstract: The compounds are useful… as hosts in the light-emissive layer for organic light emitting devices (OLEDs).”)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have selected this device configuration from among those taught by Zeng to prepare a functional device and thereby arrive at the claimed invention.
As per claim 19, Zeng teaches:
The emission layer further comprises a phosphorescent dopant ([0059]: “In some embodiments, the organic layer further comprises a phosphorescent emissive dopant.”)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to select a phosphorescent dopant as taught by Zeng to prepare an emission layer and thereby arrive at the claimed invention.
As per claim 20, Zeng teaches:
The emission layer emits blue light ([0005]: “One application for phosphorescent emissive molecules is a full color display… These standards call for saturated red, green, and blue pixels.” Paragraph [0229] teaches some suitable blue dopants for use.)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to select a blue dopant as taught by Zeng to prepare an emission layer and thereby arrive at the claimed invention.

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW K BOHATY/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        



/J.N.C./Examiner, Art Unit 1789